Citation Nr: 1109954	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left lung condition, to include a granuloma, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 7, 1979 to October 2, 1979, from October 4, 1990 to May 15, 1991, from March 2003 to May 2005, and from July 16, 2005 to September 12, 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO), which, inter alia, denied the Veteran's claim of entitlement to service connection for a left lung condition, to include a granuloma, claimed as due to asbestos exposure.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim for service connection for a left lung condition, to include a granuloma, claimed as due to asbestos exposure.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A.         § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), 5106, 5107; 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The provisions of the VCAA are applicable to this appeal. A review of the record shows that the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for service connection for a lung condition by correspondence dated November 2005.  The Board finds, however, that a remedial notice should be provided as a result of the subsequent decision by the Court in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for service connection for a lung condition, to include a granuloma, claimed as due to asbestos exposure, in McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary of Veterans Affairs promulgated any such regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Instead, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at subsection (f).

Asbestos fiber masses tend to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled or swallowed.  Id. at subsection (b). Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and the development of disease. Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination whether: (1) service records demonstrate that the Veteran was exposed to asbestos during service; (2) sufficient development has occurred to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection (h); see also M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, medical nexus evidence is required in claims for asbestos related disease.  See VAOPGCPREC 04-00.

The Court has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the instant case, the Veteran alleges that he was exposed to asbestos during active duty military service while working with asbestos-containing aircraft engines, fireproof insulation, and firefighting clothing and equipment.  The Veteran's DD Form 214 indicates that the Veteran served as an Aerospace Maintenance Craftsman.  The Veteran contends that he worked with asbestos-containing aircraft engines, fireproof insulation, and firefighting clothing and equipment.  In as much as the servicing of aircraft undoubtedly involved servicing of friction products such as brake linings, the Board finds it highly probable that the Veteran was at least minimally exposed to asbestos during his active duty service.

Service treatment records show that chest films taken in January 2001 revealed a small nodular type density in the periphery of the left upper lung which was not present in a January 1979 study.  It was felt that this may be the result of a granuloma.  Subsequent studies in October 2003 revealed a small calcified nodule most compatible with a granuloma.  

The Veteran underwent a VA general medical examination in December 2005.  After an examination of the medical evidence of record, the VA examiner noted that the Veteran was diagnosed with a lung granuloma in 2000.  The examiner noted that the granuloma was calcified, had not changed, and was otherwise asymptomatic.  Though the examiner indicated that the granuloma was asymptomatic, the examiner then stated that the granuloma had a mild effect on the Veteran's ability to bathe and dress himself, a moderate effect on the Veteran's ability to engage in chores and shopping, and a severe effect on his ability to exercise.  The examiner further noted that the Veteran did not engage in sports or recreational activities.  The examiner did not reconcile the opinion that the granuloma was asymptomatic with the above-listed effects of the granuloma on the Veteran's activities of daily living.  Further, the Veteran reported to the examiner that he suffered from dyspnea at rest.

Given the apparent inconsistency regarding the Veteran's pulmonary function in the VA examination of record, the Board finds that further development of the medical record is needed to ascertain whether any current lung disability is etiologically related to the Veteran's in-service asbestos exposure.  While the Board acknowledges the January 2011 argument of the Veteran's representative that a pulmonary function test (PFT) is necessary to evaluate the Veteran's lung condition, the Board notes that the ultimate decision regarding the appropriateness of a PFT resides with the VA clinician who re-examines the Veteran.  Pursuant to the Court's holdings in Colvin and Littke discussed above, the Board finds that a remand is necessary for an additional medical examination of the Veteran.

Finally, the Board notes that while this matter is remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all VCAA notification and development action required by are fully complied with and satisfied.  See 38 U.S.C.A.     §§ 5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  In particular, the RO should ensure that its notice letter meets the requirements of Dingess (cited above), as appropriate.

2.  The RO must contact the Veteran to provide him with an opportunity to identify all VA and non-VA medical providers who have treated him for any lung disorder during the course of this appeal.  The RO must then obtain copies of the related treatment records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain any identified records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) give the Veteran an opportunity to respond.

3.  The RO must then arrange for the Veteran to receive a comprehensive pulmonary examination to determine the nature and etiology of any found lung disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which may include, if deemed appropriate, additional X-ray studies and/or pulmonary function tests. 

The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the evidence of record, the examiner must render an opinion as to the existence and nature of any left lung disorder.  

If a lung disorder is determined to exist, the examiner should then render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such disorder is due to or the result of the Veteran's active military service, to include exposure to asbestos.  Such opinion must be supported by a rationale that makes reference to all pertinent medical evidence of record.

The pulmonologist's report must explicitly state that the examiner reviewed the entirety of the Veteran's claims file before rendering an opinion.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the 
Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

